UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5259


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID LEE GLENN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:09-cr-01327-GRA-1)


Submitted:   June 17, 2011                    Decided:   July 8, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Lee Glenn was sentenced to 300 months in prison

following       his    conviction             of   armed       bank       robbery,     18     U.S.C.

§ 2113(a),       (d)     (2006).              Glenn      now        appeals      his    sentence,

contending that the district court did not adequately explain

why it rejected his plea for a lower sentence.                               We affirm.

            According to Glenn’s presentence investigation report

(PSR),    his    base    offense          level        was    20.      See      U.S.   Sentencing

Guidelines      Manual     § 2B3.1(a)              (2009).          Two    levels      were    added

because    the    property          of    a    federal        financial         institution     was

taken.    See USSG § 2B3.1(b)(1).                      Three levels were added because

Glenn brandished a dangerous weapon.                           See USSG § 2B3.1(b)(2)(E).

Glenn’s adjusted offense level was 25.                          (J.A. vol. 2).

            Glenn was a career offender.                              See USSG § 4B1.1(a).

The maximum statutory penalty for armed bank robbery is twenty-

five years.       18 U.S.C. § 2113(d).                       Accordingly, Glenn’s offense

level as a career offender was 34.                               See USSG § 4B1.1(b)(B).

Because this was higher than the level calculated under USSG

§ 2B3.1, Glenn’s offense level was 34.                               See id.        His criminal

history category was VI.                       See id.          Taking into account the

statutory       maximum        of        twenty-five           years,       Glenn’s      advisory

Guidelines range was 262-300 months.

            At        sentencing,          defense           counsel       agreed       that    the

calculations      in     the    PSR        were        correct.           The   court    rejected

                                                   2
Glenn’s   request    that   he    receive    an   adjustment      based   on

acceptance of responsibility.           Glenn then asked for a below-

Guidelines sentence based on his having been a productive member

of society who had met his job and family responsibilities.

          After hearing from Glenn, the court sentenced him to

300 months in prison.       In imposing sentence, the court stated

that it had considered the advisory Guidelines as well as the 18

U.S.C. § 3553(a) (2006) sentencing factors.              According to the

court, the chosen sentence reflected the seriousness of Glenn’s

offense   and    provided   just    punishment     for     that    offense.

Additionally, the sentence took into account Glenn’s criminal

history and the need to protect the public and to deter future

criminal conduct.

          We review a sentence for reasonableness, applying an

abuse-of-discretion standard.       Gall v. United States, 552 U.S.

38, 51 (2007).      In conducting our review, we first examine the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence. . . .”     Id.    In imposing sentence, the district

court must provide an “individualized assessment” based upon the

specific facts before it.         United States v. Carter, 564 F.3d

                                    3
325,    328    (4th       Cir.   2009).       A    sentence   within         the   properly

calculated Guidelines range is presumptively reasonable.                                     See

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               Assuming that the sentence is procedurally reasonable,

we then “consider the substantive reasonableness of the sentence

imposed.”          Gall, 552 U.S. at 51.            At this stage, we “take into

account the totality of the circumstances.”                    Id.

               Here, the district court correctly calculated Glenn’s

advisory           Guidelines       range,        performed      an         individualized

assessment of the § 3553(a) factors as they applied to the case,

and stated in open court the reasons for the selected sentence.

Glenn’s sentence, which falls within his correctly calculated

Guidelines range of 262-300 months, is presumptively reasonable.

               We    reject      Glenn’s     contention    that       his     sentence        is

unreasonable because the court did not specifically address his

request for a below-Guidelines sentence.                      “Where a [sentencing]

matter is . . . conceptually simple . . . and the record makes

clear       that    the   sentencing       court    considered        the    evidence        and

arguments,”          extensive      explanation       of   the        sentence     is        not

required.          Rita v. United States, 551 U.S. 338, 359 (2007).                          Nor

is     it    necessary       that    the     sentencing       court         address     every

§ 3553(a) factor on the record, United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006), or respond to “each and every

argument       for     leniency      that     it    rejects      in     arriving        at     a

                                              4
reasonable sentence.”           United States v. Jarilla-Luna, 478 F.3d

1226, 1229 (10th Cir. 2007).

            We    hold   that    the    district     court   did     not    abuse     its

discretion       in   sentencing        Glenn   to   300     months        in   prison.

Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and    argument     would    not       aid   the

decisional process.

                                                                                AFFIRMED




                                           5